Title: To Thomas Jefferson from Joseph Ward, 23 July 1808
From: Ward, Joseph
To: Jefferson, Thomas


                  
                     Hon’ble Sir— 
                     
                     
                        County. July 23d. 1808—
                  
                  I have the pleasure & Honor to inform you, that in Consequence of the high opinion I have and entertain of your Superior talents integrity & political sentiments, that I have taken the liberty to Baptize one of My Sons and to use the highly respectable Name of Thomas Jefferson. This I hope will not be offensive to you, or be thought presumptious of me, as it has been the Custom in all ages & Countries for the people who admire a Virtuous & noble Character to Call their Children by such name or names, they mostly admire—for this reason I have done so—Not being very much possessed of the goods of this World & wishing so far as my abilities will allow—I would Wish to educate him particularly so as to fit him for some usefull business and must sollicit the aid of Yr. Honor by some pecuniary Gratification in a measure to enable me so to do—I have the Honor to be with respect and esteem, with fervent prayers for yr. future Health and happiness, Yr. Most obedient & very humble servant—
                  
                     Joseph Ward— 
                     
                  
               